Name: Commission Regulation (EC) No 1411/94 of 20 June 1994 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 94 Official Journal of the European Communities No L 154/29 COMMISSION REGULATION (EC) No 1411/94 of 20 June 1994 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regu ­ lation (EC) No 3528/93 (2), and in particular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION Article 1Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 1 260/94 (3) ; The agricultural conversion rates are fixed in Annex I hereto. Whereas Article 4 of Regulation (EEC) No 3813/92 provides that the agricultural conversion rate for a floating currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels ; whereas, notwithstanding that Article 4, Article 4a of that Regulation applies until 31 December 1994 ; Article 2 Whereas the representative market rates are determined on the basis of reference periods established in accord ­ ance with Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), amended by Regulation (EC) No 547/94 (*) ; In the case referred to in Article 15 (3) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance . Whereas, as a consequence of the exchange rates recorded during the reference period 11 to 20 June 1994, it is necessary to fix a new agricultural conversion rate for the Greek drachma ; Article 3 Regulation (EC) No 1260/94 is hereby repealed.Whereas Article 15 (3) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and (') OJ No L 387, 31 . 12. 1992, p. 1 . Article 4 (2) OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 137, 1 . 6 . 1994, p. 55. 0 OJ No L 108, 1 . 5. 1993, p. 106. O OJ No 'L 69, 12. 3 . 1994, p. 1 . This Regulation shall enter into force on 21 June 1994. No L 154/30 Official Journal of the European Communities 21 . 6 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1994. For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 49,3070 9,34812 2,35418 346,789 192,319 7,98191 0,976426 2 274,93 2,65256 239,331 0,920969 Belgian and Luxembourg francs Danish kroner German marks Greek drachmas Spanish pesetas French francs Irish punt Italian lire Dutch guilders Portuguese escudos Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 47,4106 Belgian and Luxembourg francs 8,98858 Danish kroner 2,26363 German marks 333,451 Greek drachmas 1 84,922 Spanish pesetas 7,67491 French francs 0,938871 Irish punt 2 1 87,43 Italian lire 2,55054 Dutch guilders 230,126 Portuguese escudos 0,885547 Pound sterling ECU 1 = 51,3615 Belgian and Luxembourg francs 9,73763 Danish kroner 2,45227 German marks 361,239 Greek drachmas 200,332 Spanish pesetas 8,31449 French francs 1,01711 Irish punt 2 369,72 Italian lire 2,76308 Dutch guilders 249,303 Portuguese escudos 0,959343 Pound sterling